Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Allowable Subject Matter
Claims 1; 3-9; 11-26 are allowed. The following is an examiner’s statement of reasons for allowance:
The art of record and the new IDS did not teach or suggest the claims taken as a whole and particular the limitations pertaining to:

“provide guide information to prompt a user to establish a connection to the network based on a network connection status of the communicator indicating that the electronic apparatus is not connected to the network, and receive and provide content corresponding to one of the first channel and the second channel selected from the channel list and the potential channel list, wherein the content corresponding to the second channel is received through the communicator, which is different from the receiver through which the information regarding the second channel is obtained from the broadcast signal, and wherein when the network connection status of the communicator indicates that the electronic apparatus is not connected to the network, the controller is further configured to prevent a channel switching to the second channel in the potential channel list in response to a first user input of channel up or down and to allow the channel switching to the second channel in the potential channel list in response to a second user input of inputting a channel number of the second channel, and wherein when the network connection status of the communicator indicates that the electronic 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                               Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425